DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s response filed on 10/14/2021 is acknowledged and entered.

Claims 15-25 were pending.  No claims have been amended, cancelled, and/or added.  Therefore, claims 15-25 are currently pending.  

Election/Restrictions
Applicant’s election without traverse of a species for a type of composition in the reply filed on 10/14/2021 is acknowledged.  The elected species is as follows: “Applicant elects CEL-3, without traverse. CEL-3 has the following chemical formula:
    PNG
    media_image1.png
    111
    173
    media_image1.png
    Greyscale
 Support can be found in Examples 1-3 on pp. 27-31 of the specification, and Fig. 2”.  The depicted structure and also those in the present specification and drawing are extremely light, however, to further prosecution, it is interpreted to be
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
; where R2 is a methyl, R1, R4, and R5 are hydrogen, and R3, R6, and R7 are Cl (a halogen atom).

Claims 23 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/2021.

It is relevant to note that applicant’s elected species (i.e. “CEL-3”) is not found in the art.  As recognized by MPEP § 803.02(III)(C)(2), If the elected species or group of patentably indistinct species is not anticipated by or obvious over the prior art, the examiner should extend the search and examination to a non-elected species or group of species that falls within the scope of a proper Markush grouping that includes the elected species. The search and examination should be continued until either (1) prior art is found that anticipates or renders obvious a species that falls within the scope of a proper Markush grouping that includes the elected species, or (2) it is determined that no prior art rejection of any species that falls within the scope of a proper Markush grouping that includes the elected species can be made. The examiner need not extend the search beyond a proper Markush grouping. In other words, the examiner need not extend the search to any additional species that do not share a single structural similarity and a common use with the elected species (i.e., do not belong to the same recognized physical or chemical class or to the same art-recognized class and/or do not have a common use and/or do not share a substantial structural feature of a chemical compound and a use that flows from the substantial structural feature). The examiner should continue examination of the Markush claim to determine whether it meets all other requirements of patentability (e.g., 35U.S.C. 101 and 112, nonstatutory double patenting, and proper Markush grouping).

Accordingly, claims 15-22 and 25 are under consideration in this Office Action.
Priority
Receipt is acknowledged of certified copies of papers, Japanese Patent Application JP2016-140474 that was filed on 07/15/2016, required by 37 CFR 1.55.

This present application is a 371 of PCT/JP2017/025822 that was filed on 07/14/2017.  Since this present application is being examined under the first inventor to file provisions of the AIA , this application has been afforded the effective filing date of 07/15/2016 for prior art searches.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi et al. (Org. Lett., 2009, 11(8), pp. 1693-1695).
For claims 15-22, first, claim 15 recites a “method of preventing or treating pulmonary hypertension, comprising administering an effective dose of a compound represented by the following formula (I) or a salt thereof:
    PNG
    media_image3.png
    329
    513
    media_image3.png
    Greyscale
where: -A- represents -NH-, -S-, or -O-; R1 and R2 are identical to or different from each other, and each represent a hydrogen atom or an alkyl group; R3 represents a hydrogen atom, a halogen atom, or an alkyl group; R4 represents a hydrogen atom or an alkyl group; R5 represents a hydrogen atom or an alkyl group; R6 and R7 are identical to or different from each other, and each represent a hydrogen atom, a halogen atom, or an alkyl group; and R6 and R7 may form an unsaturated hydrocarbon six-membered ring together with a carbon atom to which R6 is bonded and a carbon atom to which R7 is bonded”.  The recitation of ‘method of preventing or treating pulmonary hypertension’ is a preamble statement reciting purpose or intended use. As recognized by MPEP § 2111.02, the claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").  Here, the body of claim 15 recites ‘administering an effective dose of a compound represented by the following formula (I) or a salt thereof:
    PNG
    media_image3.png
    329
    513
    media_image3.png
    Greyscale
where: -A- represents -NH-, -S-, or -O-; R1 and R2 are identical to or different from each other, and each represent a hydrogen atom or an alkyl group; R3 represents a hydrogen atom, a halogen atom, or an alkyl group; R4 represents a hydrogen atom or an alkyl group; R5 represents a hydrogen atom or an alkyl group; R6 and R7 are identical to or different from each other, and each represent a hydrogen atom, a halogen atom, or an alkyl group; and R6 and R7 may form an unsaturated hydrocarbon six-membered ring together with a carbon atom to which R6 is bonded and a carbon atom to which R7 is bonded’, which is directed to active step of administering a ‘compound represented by the following formula (I)’.  The body of the claim 15 is complete and the preamble of ‘method of preventing or treating pulmonary hypertension’ does not impart any type of distinct definition to the recitation of the active method step and/or the structural feature(s) of the claimed compound.
Here, Kikuchi et al. teach the compound 2 (
    PNG
    media_image4.png
    120
    249
    media_image4.png
    Greyscale
) and the method of making it (see Scheme 2 on pg. 1695).  This compound anticipates the claimed ‘compound represented by the following formula (I)’ as recited by instant claim 15, where A is -NH- (refers to instant claims 16 and 22); R1, R4, and R5 are hydrogen (refers to instant claims 17, 18, and 22); R3, R6, and R7 are Cl (refers to instant claims 19, 20, and 22); and R2 is an alkyl group (refers to instant claims 21 and 22).  Kikuchi et al. also disclose administering compound 2 in human umbilical vein endothelial cells (HUVECs) (refers to instant claimed administering step of claim 15) for its effect on TNF-α-stimulated production of IL-8, a neutrophil chemotactic factor (see full paragraph on pg. 1695, right col.).
Therefore, the compound and method of Kikuchi et al. do anticipate the instant claimed invention.

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 29, 2020